Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2005

Breighner v. Chesney
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1673




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Breighner v. Chesney" (2005). 2005 Decisions. Paper 128.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/128


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                     No. 04-1673



                         DARRELL WAYNE BREIGHNER,
                                             Appellant

                                           v.


                         JOSEPH CHESNEY, SCI-Retreat;
                COMMISSIONER, DEPARTMENT OF CORRECTIONS;
                  DISTRICT ATTORNEY OF DAUPHIN COUNTY;
                      THE ATTORNEY GENERAL OF THE
                          STATE OF PENNSYLVANIA




                   Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                               (D.C. No.02-cv-01832)
                  District Judge: Honorable Christopher C. Conner


                             Argued on March 8, 2005

      BEFORE: SCIRICA, Chief Judge, ROTH AND FUENTES, Circuit Judges

                            (Filed: December 12, 2005 )

Robert N. Tarman, Esquire (Argued)
106 Walnut Street
Harrisburg, PA 17101

                   Counsel for Appellant
James P. Barker, Esquire (Argued)
Office of District Attorney
Front & Market Streets
Dauphin County Courthouse
Harrisburg, PA 17101

               Counsel for Appellees




                                         OPINION


ROTH, Circuit Judge:

       Darrell Breighner appeals the judgment of the District Court, denying his petition

for habeas corpus relief under 28 U.S.C. § 2254. For the reasons stated below, we will

affirm the judgment of the District Court.

I.     Facts

       Because we write only for the parties, we recount only the relevant facts. On

January 2, 1999, at approximately 7:00 p.m., the rental offices of Briarcrest Garden

apartment homes were burglarized and set on fire. Investigators determined that the

perpetrator must have been someone with access to the office and an inside knowledge of

the office policies because there was no sign of forced entry and the burglary occurred

around the first of the month, when the monthly rental checks would have been stored in

the office. Also, the accellerant used to fuel the fire was a furniture polish routinely used

by and stored in the apartment complex. Two separate witnesses reported seeing a red

pick-up truck parked in front of the office during the time leading up to the fire, and

                                              2
witnesses also reported seeing the truck driving away from the office at a high rate of

speed.

         Police eventually focused their suspicion on Breighner, who was a maintenance

worker for the apartment complex and drove a red truck owned by the apartment

complex. During routine questioning, Breighner admitted to an officer that he was in

possession of the red maintenance truck the entire day of the fire. In a subsequent

conversation, Breighner changed his story after the officer informed him that a red truck

was witnessed in front of the office shortly before the fire. When pressed about the

sudden change in his story, Breighner became defensive and angry. Breighner also made

several statements to the officer about various expenses associated with his girlfriend’s

pregnancy and the need for additional money to meet his other child support obligations.

         Prosecutors eventually charged Breighner with several counts of arson and

burglary, using circumstantial evidence to connect him to the crime. Breighner argued

that there was insufficient evidence to prove beyond a reasonable doubt that he committed

the crime. After several days of trial in the Dauphin County, Pennsylvania, Court of

Common Pleas, the jury returned a guilty verdict on the arson and burglary charges. In a

supporting opinion, the trial court reviewed the circumstantial evidence and found

Breighner’s insufficient evidence argument to be without merit. On appeal, the Superior

Court affirmed the trial court’s verdict and indicated that a conviction for arson could be

based solely on circumstantial evidence. Breighner then filed a habeas petition under 28



                                             3
U.S.C. § 2254(d), essentially asserting that there was a lack of evidence to connect him to

the crime. After the District Court denied his petition, we granted him a certificate of

appealability.

II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction over Breighner’s habeas corpus petition

pursuant to 28 U.S.C. § 2254. We have jurisdiction over the appeal by virtue of our grant

of a certificate of appealabilitiy and 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s legal conclusions in a habeas proceeding, and apply a clearly

erroneous standard to factual findings in dispute. Werts v. Vaughn, 228 F.3d 178, 191

(3d Cir. 2000).

III.   Discussion

       Breighner contends that the record evidence is not sufficient to convict him. His

first argument is that, pursuant to 28 U.S.C. § 2254(d)(1), the District Court erred by not

finding that the Superior Court incorrectly applied federal law as decided by the Supreme

Court. Breighner argues that the law established by the Supreme Court, which the

District Court should have applied, is correctly stated in Jackson v. Virginia: “whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.”

443 U.S. 307, 319 (1979).

       Breighner asserts that the only evidence connecting him to the crime is



                                              4
circumstantial evidence, and thus it is not enough evidence to convince a rational trier of

fact beyond a reasonable doubt that Breighner was guilty of the crimes with which he was

charged. However, as the Court later explained in Jackson, circumstantial evidence by

itself may suffice for a finding of guilt beyond a reasonable doubt. Id. at 324-325. In the

present case, as set out above, there is plenty of circumstantial evidence connecting

Breighner to the crime. When evaluated as a whole, it is reasonable that a jury could find

Breighner guilty based on the record evidence, and thus it would meet the Supreme Court

standard enunciated in Jackson. Thus, the Superior Court’s decision was not contrary to,

or involving an unreasonable application of federal law, and the District Court committed

no error in finding that the Superior Court’s decision was correct. Id.

       Breighner’s second argument is that under 28 U.S.C. § 2254(d)(2), the District

Court erred in determining that the Superior Court’s decision was reasonable in light of

the facts presented in the case. In his brief, Breighner attempts to cast doubt on the

credibility of the witnesses by highlighting a supposed discrepancy in their testimony.

However, despite the question of how much time it may have taken a witness to walk

from her apartment to a video store and back, when viewed in light of all the evidence

stated above, the state court’s decision was not an unreasonable determination of facts,

and habeas relief under 28 U.S.C. 2254(d)(2) was not warranted.




                                              5
IV.   Conclusion

      For the reasons state above, we will affirm the judgment of the District Court.




                                            6